

116 HR 31 RS: Caesar Syria Civilian Protection Act of 2019
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 107116th CONGRESS1st SessionH. R. 31IN THE SENATE OF THE UNITED STATESJanuary 23 (legislative day, January 22), 2019Received; read twice and referred to the Committee on Foreign RelationsJune 3, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo require certain additional actions in connection with the national emergency with respect to
			 Syria, and for other purposes.
	
 1.Short titleThis Act may be cited as the Caesar Syria Civilian Protection Act of 2019. IAdditional actions in connection with the national emergency with respect to Syria 101.Measures with respect to Central Bank of Syria (a)Determination regarding Central Bank of SyriaNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern.
 (b)Enhanced due diligence and reporting requirementsIf the Secretary of the Treasury determines under subsection (a) that reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), shall impose one or more of the special measures described in section 5318A(b) of title 31, United States Code, with respect to the Central Bank of Syria.
				(c)Report required
 (1)In generalNot later than 90 days after making a determination under subsection (a) as to whether or not the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes the reasons for the determination.
 (2)FormA report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate.
						102.Sanctions with respect to foreign persons that engage in certain transactions
				(a)Imposition of sanctions
 (1)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to a foreign person if the President determines that the foreign person, on or after such date of enactment, knowingly engages in an activity described in paragraph (2).
 (2)Activities describedA foreign person engages in an activity described in this paragraph if the foreign person— (A)knowingly provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with—
 (i)the Government of Syria (including any entity owned or controlled by the Government of Syria) or a senior political figure of the Government of Syria;
 (ii)a foreign person that is a military contractor, mercenary, or a paramilitary force knowingly operating in a military capacity inside Syria for or on behalf of the Government of Syria, the Government of the Russian Federation, or the Government of Iran; or
 (iii)a foreign person subject to sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Syria or any other provision of law that imposes sanctions with respect to Syria;
 (B)knowingly sells or provides significant goods, services, technology, information, or other support that significantly facilitates the maintenance or expansion of the Government of Syria’s domestic production of natural gas, petroleum, or petroleum products;
 (C)knowingly sells or provides aircraft or spare aircraft parts that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area directly or indirectly controlled by the Government of Syria or foreign forces associated with the Government of Syria;
 (D)knowingly provides significant goods or services associated with the operation of aircraft that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area described in subparagraph (C); or
 (E)knowingly, directly or indirectly, provides significant construction or engineering services to the Government of Syria.
 (3)Sense of CongressIt is the sense of Congress that, in implementing this section, the President should consider financial support under paragraph (2)(A) to include the provision of loans, credits, or export credits.
					(b)Sanctions described
 (1)In generalThe sanctions to be imposed with respect to a foreign person subject to subsection (a) are the following:
 (A)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, has knowingly engaged in any activity described in subsection (a)(2) is—
 (I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in clause (i) regardless of when the visa or other entry documentation is issued.
 (II)Effect of revocationA revocation under subclause (I)— (aa)shall take effect immediately; and
 (bb)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under section 303 to carry out paragraph (1)(A) to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
					IIAssistance for the people of Syria
			201.Codification of certain services in support of nongovernmental organizations’ activities authorized
 (a)In generalExcept as provided in subsection (b), section 542.516 of title 31, Code of Federal Regulations (relating to certain services in support of nongovernmental organizations’ activities authorized), as in effect on the day before the date of the enactment of this Act, shall—
 (1)remain in effect on and after such date of enactment; and (2)in the case of a nongovernmental organization that is authorized to export or reexport services to Syria under such section on the day before such date of enactment, apply to such organization on and after such date of enactment to the same extent and in the same manner as such section applied to such organization on the day before such date of enactment.
					(b)Exception
 (1)In generalSection 542.516 of title 31, Code of Federal Regulations, as codified under subsection (a), shall not apply with respect to a foreign person that has been designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), or otherwise designated as a terrorist organization, by the Secretary of State, in consultation with or upon the request of the Attorney General or the Secretary of Homeland Security.
 (2)Effective dateParagraph (1) shall apply with respect to a foreign person on and after the date on which the designation of that person as a terrorist organization is published in the Federal Register.
					202.Briefing on strategy to facilitate humanitarian assistance
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the strategy of the President to help facilitate the ability of humanitarian organizations to access financial services to help facilitate the safe and timely delivery of assistance to communities in need in Syria.
 (b)Consideration of data from other countries and nongovernmental organizationsIn preparing the strategy required by subsection (a), the President shall consider credible data already obtained by other countries and nongovernmental organizations, including organizations operating in Syria.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate.
					IIIGeneral provisions
			301.Suspension of sanctions
 (a)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this Act for periods not to exceed 180 days if the President determines that the following criteria have been met in Syria:
 (1)The air space over Syria is no longer being utilized by the Government of Syria or the Government of the Russian Federation to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms, including air-delivered missiles and explosives.
 (2)Areas besieged by the Government of Syria, the Government of the Russian Federation, the Government of Iran, or a foreign person described in section 102(a)(2)(A)(ii) are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care.
 (3)The Government of Syria is releasing all political prisoners forcibly held within the prison system of the regime of Bashar al-Assad and the Government of Syria is allowing full access to the same facilities for investigations by appropriate international human rights organizations.
 (4)The forces of the Government of Syria, the Government of the Russian Federation, the Government of Iran, and any foreign person described in section 102(a)(2)(A)(ii) are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in violation of international norms.
 (5)The Government of Syria is— (A)taking steps to verifiably fulfill its commitments under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention), and the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483); and
 (B)making tangible progress toward becoming a signatory to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow April 10, 1972, and entered into force March 26, 1975 (26 UST 583).
 (6)The Government of Syria is permitting the safe, voluntary, and dignified return of Syrians displaced by the conflict.
 (7)The Government of Syria is taking verifiable steps to establish meaningful accountability for perpetrators of war crimes in Syria and justice for victims of war crimes committed by the Assad regime, including by participation in a credible and independent truth and reconciliation process.
 (b)Briefing requiredNot later than 30 days after the President makes a determination described in subsection (a), the President shall provide a briefing to the appropriate congressional committees on the determination and the suspension of sanctions pursuant to the determination.
 (c)Reimposition of sanctionsAny sanctions suspended under subsection (a) shall be reimposed if the President determines that the criteria described in that subsection are no longer being met.
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President to terminate the application of sanctions under section 102 with respect to a person that no longer engages in activities described in subsection (a)(2) of that section.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the Senate.
					302.Exemptions; Waivers; exception relating to importation of goods
 (a)ExemptionsThe following activities and transactions shall be exempt from sanctions authorized under this Act: (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized law enforcement, national security, or intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under— (A)the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States;
 (B)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967; or
 (C)any other international agreement to which the United States is a party. (b)Waiver (1)In generalThe President may, for periods not to exceed 180 days, waive the application of any sanction authorized under this Act with respect to a foreign person if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
					(c)Humanitarian waiver
 (1)In generalThe President may waive, for renewable periods not to exceed 2 years, the application of any sanction authorized under this Act with respect to a nongovernmental organization providing humanitarian assistance not covered by the authorization described in section 201 if the President certifies to the appropriate congressional committees that such a waiver is important to address a humanitarian need and is consistent with the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
					(d)Exception relating to importation of goods
 (1)In generalThe authorities and requirements to impose sanctions authorized under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the Senate.
 303.Regulatory authoritiesThe President shall, not later than 180 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act.
 304.SunsetThis Act shall cease to be effective on the date that is 5 years after the date of the enactment of this Act.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Caesar Syria Civilian Protection Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Statement of policy.TITLE I—Additional actions in connection with the national emergency with respect to SyriaSec. 101. Measures with respect to Central Bank of Syria.Sec. 102. Sanctions with respect to foreign persons that engage in certain transactions.Sec. 103. Strategy relating to areas of Syria in which civilians are subject to forced
			 displacement.TITLE II—Amendments to Syria Human Rights Accountability Act of 2012Sec. 201. Imposition of sanctions with respect to certain persons who are responsible for or
			 complicit in human rights abuses committed against citizens of Syria or
			 their family members.Sec. 202. Imposition of sanctions with respect to the transfer of goods or technologies to Syria
			 that are likely to be used to commit human rights abuses.TITLE III—Assistance for the people of SyriaSec. 301. Sense of Congress.Sec. 302. Briefing on monitoring and evaluating of ongoing assistance programs in Syria and to the
			 Syrian people.Sec. 303. Assessment of potential methods to enhance the protection of civilians.Sec. 304. Assistance to support entities taking actions relating to gathering evidence for
			 investigations into war crimes or crimes against humanity in Syria since
			 March 2011.Sec. 305. Codification of certain services in support of nongovernmental organizations’ activities
			 authorized.Sec. 306. Briefing on strategy to facilitate humanitarian assistance.TITLE IV—General provisionsSec. 401. Suspension of sanctions.Sec. 402. Waivers and exemptions.Sec. 403. Implementation and regulatory authorities.Sec. 404. Cost limitation.Sec. 405. Authority to consolidate reports.Sec. 406. Rule of construction.Sec. 407. Prohibition on construction of provisions of this Act as an authorization for use of
			 military force.Sec. 408. Sunset.
 2.Statement of policyIt is the policy of the United States that diplomatic and coercive economic means should be utilized to compel the government of Bashar al-Assad to halt its murderous attacks on the Syrian people and to support a transition to a government in Syria that respects the rule of law, human rights, and peaceful co-existence with its neighbors.
		IAdditional actions in connection with the national emergency with respect to Syria
			101.Measures with respect to Central Bank of Syria
 (a)Determination regarding Central Bank of SyriaNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern.
 (b)Enhanced due diligence and reporting requirementsIf the Secretary of the Treasury determines under subsection (a) that reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), shall impose one or more of the special measures described in section 5318A(b) of title 31, United States Code, with respect to the Central Bank of Syria.
				(c)Report required
 (1)In generalNot later than 90 days after making a determination under subsection (a) with respect to whether the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes the reasons for the determination.
 (2)FormA report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
						102.Sanctions with respect to foreign persons that engage in certain transactions
				(a)Imposition of sanctions
 (1)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to a foreign person if the President determines that the foreign person, on or after such date of enactment, knowingly engages in an activity described in paragraph (2).
 (2)Activities describedA foreign person engages in an activity described in this paragraph if the foreign person— (A)knowingly provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with—
 (i)the Government of Syria (including any entity owned or controlled by the Government of Syria) or a senior political figure of the Government of Syria;
 (ii)a foreign person that is a military contractor, mercenary, or a paramilitary force knowingly operating in a military capacity inside Syria for or on behalf of the Government of Syria, the Government of the Russian Federation, or the Government of Iran; or
 (iii)a foreign person subject to sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Syria or any other provision of law that imposes sanctions with respect to Syria;
 (B)knowingly sells or provides significant goods, services, technology, information, or other support that significantly facilitates the maintenance or expansion of the Government of Syria's domestic production of natural gas, petroleum, or petroleum products;
 (C)knowingly sells or provides aircraft or spare aircraft parts that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area directly or indirectly controlled by the Government of Syria or foreign forces associated with the Government of Syria;
 (D)knowingly provides significant goods or services associated with the operation of aircraft that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area described in subparagraph (C); or
 (E)knowingly, directly or indirectly, provides significant construction or engineering services to the Government of Syria.
 (3)Sense of CongressIt is the sense of Congress that, in implementing this section, the President should consider financial support under paragraph (2)(A) to include the provision of loans, credits, or export credits.
					(b)Sanctions described
 (1)In generalThe sanctions to be imposed with respect to a foreign person subject to subsection (a) are the following:
 (A)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, has knowingly engaged in any activity described in subsection (a)(2) is—
 (I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in clause (i) regardless of when the visa or other entry documentation is issued.
 (II)Effect of revocationA revocation under subclause (I)— (aa)shall take effect immediately; and
 (bb)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under section 403(b) to carry out paragraph (1)(A) to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.
 (3)Exception to comply with international obligationsSanctions under paragraph (1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
					103.Strategy relating to areas of Syria in which civilians are subject to forced displacement
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall— (1)identify the areas described in subsection (b); and
 (2)submit to the appropriate congressional committees the strategy described in subsection (c). (b)Areas describedThe areas described in this subsection are areas in Syria that the President determines—
 (1)are under the control of— (A)the Government of Syria;
 (B)the Government of the Russian Federation; (C)the Government of Iran; or
 (D)a foreign person described in section 102(a)(2)(A)(ii); and (2)are areas in which civilians have been subject to forced displacement by—
 (A)a government specified in subparagraph (A), (B), or (C) of paragraph (1); or (B)a foreign person described in section 102(a)(2)(A)(ii).
 (c)Strategy describedThe strategy described in this subsection is a strategy to deter foreign persons from entering into contracts related to reconstruction in the areas described in subsection (b) for or on behalf of—
 (1)a government specified in subparagraph (A), (B), or (C) of subsection (b)(1); or (2)a foreign person described in section 102(a)(2)(A)(ii).
 (d)FormThe strategy required by subsection (a)(2) shall be submitted in unclassified form but may include a classified annex.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Foreign Relations of the Senate. IIAmendments to Syria Human Rights Accountability Act of 2012 201.Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed against citizens of Syria or their family members (a)In generalSection 702 of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791) is amended to read as follows:
					
						702.Imposition of sanctions with respect to certain persons who are responsible for or complicit in
			 human rights abuses committed against citizens of Syria or their family
			 members
 (a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each person on the list required by subsection (b).
							(b)List of persons who are responsible for or complicit in serious human rights abuses
 (1)In generalNot later than 180 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2019, the President shall submit to the appropriate congressional committees a list of foreign persons that the President determines are knowingly responsible for or complicit in serious human rights abuses committed against citizens of Syria or their family members, regardless of whether such abuses occurred in Syria.
 (2)Inclusion of certain personsIn developing the list required by paragraph (1), the President shall consider for inclusion on the list, among others, the following:
 (A)the President of Syria. (B)The Prime Minister and Deputy Prime Minister of Syria.
 (C)The Council of Ministers of Syria. (D)The heads of the armed forces of Syria, including the land forces, air forces, and intelligence services.
 (E)The heads of the Ministry of Interior of Syria, including the Political Security Directorate, the General Intelligence Directorate, and the National Police Force.
 (F)The commanders and deputy commanders of the Fourth Armored Division of the armed forces of Syria. (G)The commander of the Republican Guard of Syria.
 (H)The Advisor for Strategic Affairs to the President of Syria. (I)The director and deputy director of the Scientific Studies and Research Center of Syria.
 (J)The heads of prisons under the control of the Government of Syria. (K)The governors and other heads of the security branches of the 14 provinces of Syria who are appointed by the President of Syria.
 (3)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1) not later than 300 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2019 and annually thereafter for a period of 5 years.
 (4)FormThe list required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
								(c)Sanctions described
 (1)In generalThe sanctions to be imposed with respect to a foreign person under subsection (a) are the following:
 (A)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
									(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) identifies as on the list required by subsection (b) is—
 (I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
											(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) identifies as on the list required by subsection (b), regardless of when the visa or other documentation is issued.
 (II)Effect of revocationA revocation under subclause (I)— (aa)shall take effect immediately; and
 (bb)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (3)Exception to comply with international agreementsSanctions under paragraph (1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international agreements.
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), relevant Executive orders, regulations, or other provisions of law..
 (b)Sense of CongressIt is the sense of Congress that the President should impose sanctions under section 702 of the Syria Human Rights Accountability Act of 2012, as amended by subsection (a), for—
 (1)the deliberate targeting of civilian schools, hospitals, or markets; and (2)the deliberate diversion, hindering, or blocking of access for humanitarian purposes, including access across borders and conflict lines, with the intent to inflict suffering on civilians.
					202.Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are
 likely to be used to commit human rights abusesSection 703(b)(2)(C) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8792(b)(2)(C)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (iii)any article—
 (I)designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); and
 (II)that the President determines is significant for purposes of the imposition of sanctions under subsection (a); or
 (iv)other goods or technologies that the President determines are used by the Government of Syria to commit human rights abuses against the people of Syria..
				IIIAssistance for the people of Syria
 301.Sense of CongressIt is the sense of Congress that it is in the interests of the United States to continue to provide assistance to the people of Syria in order to promote peace, stability, and development, including through multilateral organizations.
			302.Briefing on monitoring and evaluating of ongoing assistance programs in Syria and to the Syrian
			 people
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the monitoring and evaluation of ongoing assistance programs in Syria and for the Syrian people, including assistance provided through multilateral organizations.
 (b)Matters To be includedThe briefing required by subsection (a) shall include a description of— (1)the specific project monitoring and evaluation efforts, including measurable goals and performance metrics for assistance in Syria;
 (2)the memoranda of understanding entered into by the Department of State, the United States Agency for International Development, and their respective Inspectors General, and the multilateral organizations through which United States assistance will be delivered that formalize requirements for the sharing of information between such entities for the conduct of audits, investigations, and evaluations; and
 (3)the major challenges to monitoring and evaluating such programs. 303.Assessment of potential methods to enhance the protection of civilians (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the potential effectiveness, risks, and operational requirements of military and non-military means to enhance the protection of civilians inside Syria, especially civilians who are in besieged areas, trapped at borders, or internally displaced.
 (b)ConsultationThe briefing required by subsection (a) shall be informed by consultations with the Department of State, the United States Agency for International Development, the Department of Defense, and international and local humanitarian aid organizations operating in Syria.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 304.Assistance to support entities taking actions relating to gathering evidence for investigations into war crimes or crimes against humanity in Syria since March 2011 (a)In generalExcept as provided in subsection (b), the Secretary of State, after consultation with the Attorney General and the heads of other appropriate Federal agencies, is authorized, consistent with the national interest, to provide assistance to support entities that are conducting criminal investigations, supporting prosecutions, or collecting evidence and preserving the chain of custody for such evidence for eventual prosecution, against those who have committed war crimes or crimes against humanity in Syria, including the aiding and abetting of such crimes by foreign governments and organizations supporting the Government of Syria, since March 2011.
 (b)LimitationNo assistance may be provided under subsection (a) while President Bashar al-Assad remains in power—
 (1)to build the investigative or judicial capacities of the Government of Syria; or (2)to support prosecutions in the domestic courts in Syria.
 (c)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of State shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on assistance provided under subsection (a).
				305.Codification of certain services in support of nongovernmental organizations’ activities authorized
 (a)In generalExcept as provided in subsection (b), section 542.516 of title 31, Code of Federal Regulations (relating to certain services in support of nongovernmental organizations’ activities authorized), as in effect on the day before the date of the enactment of this Act, shall—
 (1)remain in effect on and after such date of enactment; and (2)in the case of a nongovernmental organization that is authorized to export or reexport services to Syria under such section on the day before such date of enactment, apply to such organization on and after such date of enactment to the same extent and in the same manner as such section applied to such organization on the day before such date of enactment.
					(b)Exception
 (1)In generalSection 542.516 of title 31, Code of Federal Regulations, as codified under subsection (a), shall not apply with respect to a foreign person that has been designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), or otherwise designated as a terrorist organization, by the Secretary of State, in consultation with or upon the request of the Attorney General or the Secretary of Homeland Security.
 (2)Effective dateParagraph (1) shall apply with respect to a foreign person on and after the date on which the designation of that person as a terrorist organization is published in the Federal Register.
					306.Briefing on strategy to facilitate humanitarian assistance
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the strategy of the President to help facilitate the ability of humanitarian organizations to access financial services to help facilitate the safe and timely delivery of assistance to communities in need in Syria.
 (b)Consideration of data from other countries and nongovernmental organizationsIn preparing the strategy required by subsection (a), the President shall consider credible data already obtained by other countries and nongovernmental organizations, including organizations operating in Syria.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
					IVGeneral provisions
			401.Suspension of sanctions
 (a)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this Act or any amendment made by this Act for periods not to exceed 180 days if the President determines that the following criteria have been met in Syria:
 (1)The air space over Syria is no longer being utilized by the Government of Syria or the Government of the Russian Federation to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms, including air-delivered missiles and explosives.
 (2)Areas besieged by the Government of Syria, the Government of the Russian Federation, the Government of Iran, or a foreign person described in section 102(a)(2)(A)(ii) are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care.
 (3)The Government of Syria is releasing all political prisoners forcibly held within the prison system of the regime of Bashar al-Assad and the Government of Syria is allowing full access to the same facilities for investigations by appropriate international human rights organizations.
 (4)The forces of the Government of Syria, the Government of the Russian Federation, the Government of Iran, and any foreign person described in section 102(a)(2)(A)(ii) are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in violation of international norms.
 (5)The Government of Syria is— (A)taking steps to verifiably fulfill its commitments under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention), and the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483); and
 (B)making tangible progress toward becoming a signatory to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow April 10, 1972, and entered into force March 26, 1975 (26 UST 583).
 (6)The Government of Syria is permitting the safe, voluntary, and dignified return of Syrians displaced by the conflict.
 (7)The Government of Syria is taking verifiable steps to establish meaningful accountability for perpetrators of war crimes in Syria and justice for victims of war crimes committed by the Assad regime, including by participation in a credible and independent truth and reconciliation process.
 (b)Briefing requiredNot later than 30 days after the President makes a determination described in subsection (a), the President shall provide a briefing to the appropriate congressional committees on the determination and the suspension of sanctions pursuant to the determination.
 (c)Reimposition of sanctionsAny sanctions suspended under subsection (a) shall be reimposed if the President determines that the criteria described in that subsection are no longer being met.
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President to terminate the application of sanctions under section 102 with respect to a person that no longer engages in activities described in subsection (a)(2) of that section.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
					402.Waivers and exemptions
 (a)ExemptionsThe following activities and transactions shall be exempt from sanctions authorized under this Act or any amendment made by this Act:
 (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under— (A)the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States;
 (B)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967; or
 (C)any other international agreement to which the United States is a party. (b)Waiver (1)In generalThe President may, for periods not to exceed 180 days, waive the application of any provision of this Act with respect to a foreign person if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
					(c)Humanitarian waiver
 (1)In generalThe President may waive, for renewable periods not to exceed 2 years, the application of any provision of this Act with respect to a nongovernmental organization providing humanitarian assistance not covered by the authorization described in section 305 if the President certifies to the appropriate congressional committees that such a waiver is important to address a humanitarian need and is consistent with the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
					403.Implementation and regulatory authorities
 (a)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this Act and the amendments made by this Act.
 (b)Regulatory authorityThe President shall, not later than 180 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.
 404.Cost limitationNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
			405.Authority to consolidate reports
 (a)In generalAny reports required to be submitted to the appropriate congressional committees under this Act or any amendment made by this Act that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report that is submitted to the appropriate congressional committees pursuant to such deadline. The consolidated reports shall contain all information required under this Act or any amendment made by this Act, in addition to all other elements mandated by previous law.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 406.Rule of constructionNothing in this Act shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law.
 407.Prohibition on construction of provisions of this Act as an authorization for use of military forceNothing in this Act may be construed as an authorization for use of military force. 408.SunsetThis Act shall cease to be effective on the date that is 5 years after the date of the enactment of this Act.June 3, 2019Reported with an amendment